Title: To George Washington from Major General Nathanael Greene, 29 October 1776
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
Fort Lee [N.J., 29 October 1776]

Colo. Lasher burnt the Barracks yesterday morning three oClock. he left all the Cannon in the Fort. I went out to examin the ground and found between two and three hundred Stand of small Arms (that were out of repair) about two miles beyound Kings Bridge, a great number of Spears, Shot Shells & so, too numerous to mention. I directed all the Waggons on the other side to be employd in geting the Stores away; and expect to get it compleated this morning. I forgot to mention five Tons of Bar Iron that was left. I am sorry the Barracks want [weren’t] left Standing a few days longer, it would given us an Opportunity to have got off some of the boards. I think Fort Independance might kept the Enimy at Bay, for several days—but the Troops here and on the other side are much fatigued, that it must have been a work of time.
Col. Magaw shew me a letter from Col. Read, ordering the Rangers to march and join the Army. Major Coburn was wounded in the Sunday Action. Col. Magaw says the Rangers are the only security to his lines, by keeping out constant patroles, their acquaintance with the ground, enables them to discover the Enimies motions in every quarter. The Col. Petitions very hard for their stay. I told him I would send an Express to learn your Excellencys further pleasure. The Col. thinks if the Rangers leaves him he must draw the Garrison in from the lines. that would be a pity as the Redoubt is not yet in any great forwardness. From the Sunday affair I am more fully convinced that we can prevent any ships from stoping the communication.
I have forwarded Eighty thousand Musket Cartridges more, under the care of a Subbalterns Guard commanded by Lt Pempelton of Col. Rollings Regiment.
This moment heard, of the Action of yesterday. can learn no particulars—God grant you protection and success—Col. Crawford says he expects the Action to be renewd this morning. I hope to be commanded wherever I can be most useful. I am Dear General your most Obedient and very humble Servant

N. Greene

